UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-4185


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TINA BELCASTRO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00056-IMK-JSK-5)


Submitted:   September 10, 2015            Decided:   September 22, 2015


Before WYNN and      THACKER,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Kristen M. Leddy,
Research and Writing Specialist, Clarksburg, West Virginia, for
Appellant.    Zelda Elizabeth Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tina     Belcastro          appeals           from      the      revocation              of    her

supervised release and the imposition of an eight-month prison

sentence.      On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the sentence is plainly unreasonable.                          Belcastro was advised of

her right to file a pro se supplemental brief but she did not

file one.      The Government declined to file a brief.                                       After a

careful consideration of the entire record, we affirm.

     The     district       court      has        broad        discretion          to    impose       a

sentence     after        revoking       a     defendant’s            term        of    supervised

release.     United States v. Webb, 738 F.3d 638, 640 (4th Cir.

2013).       Thus,    we     assume          “a       deferential       appellate             posture

concerning    issues        of    fact       and      the    exercise        of        discretion.”

United   States      v.    Crudup,       461 F.3d 433,    439      (4th       Cir.       2006)

(internal    quotation       marks       omitted).             We   begin         our    review      by

“decid[ing] whether the sentence is unreasonable.”                                     Id. at 438.

In doing so, we follow “generally the procedural and substantive

considerations” employed in reviewing original sentences.                                           Id.

A   supervised       release          revocation            sentence         is        procedurally

reasonable    if     the     district         court       has      considered           the    policy

statements    contained          in   Chapter         7   of    the    Guidelines             and   the

applicable 18 U.S.C. § 3553(a) (2012) factors, Crudup, 461 F.3d
2
at   439,    and        has     adequately        explained          the       sentence         chosen,

although the court need not explain the sentence in as much

detail as when imposing the original sentence, United States v.

Thompson,     595 F.3d 544,     547     (4th       Cir.    2010).           A    revocation

sentence     is     substantively           reasonable          if       the    court       states    a

proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum.                                        Crudup, 461
F.3d at 440.         Only if we find a sentence to be procedurally or

substantively unreasonable will we consider whether the sentence

is “plainly” so.          Id. at 439.

      Here, the district court court explicitly considered the

Guidelines        range       and     the    statutory          factors        and        noted    that

Belcastro’s        repeated          violations          endangered            the        public    and

illustrated her failure to submit to supervision.                                          The court

considered        the         statements          of     both        parties,          which        were

essentially        in     agreement         and    which        provided         no       request    or

reasoning for a lower sentence.                         The court sentenced Belcastro

to the term agreed to by the parties, which was also the low end

of   the    undisputed          Guidelines         range.           We     conclude         that    the

district     court        did       not   abuse        its    discretion          in       sentencing

Belcastro.        See United States v. Padgett, 788 F.3d 370, 373 (4th

Cir. 2015) (standard of review).

      In    accordance          with      Anders,       we    have       reviewed         the     entire

record      and    have        found      no      meritorious            issues       for       appeal.

                                                  3
Accordingly, we affirm the judgment of the district court.                        This

court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further   review.       If    the   client    requests       that   a   petition   be

filed,    but   counsel      believes     that   such    a    petition    would    be

frivolous,      then   counsel      may   move   this    court      for   leave    to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          4